Citation Nr: 1012415	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine with fusion (claimed as neck 
pain), to include as secondary to service-connected 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from July 1955 
to October 1976.  He is a Vietnam veteran who is authorized 
to wear a parachutist badge.  His MOS is military policeman 
and management operations analyst.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied service connection for a neck condition.  

The issue has been recharacterized to comport with the 
evidence of record and the Veteran's claims.

The Veteran requested a Board hearing on this matter, but 
canceled his request in April 2008.  Instead, the Veteran 
elected a hearing before a Decision Review Officer.  That 
hearing was held in May 2008, and the transcript is of 
record.  

The issues of service connection for a pulmonary condition 
and an ankle disability have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran contends that his neck disability began during 
or as the result of his period of active military service in 
the United States Army.  He testified during the May 2008 
hearing that he injured his back during a 1964 airborne 
training jump, but did not seek medical treatment because he 
did not want to be delayed in returning home to his family.  
The Veteran stated that he has had intermittent episodes of 
severe neck pain since service.  The Veteran further 
testified that he believes his cervical disability is 
related to his service-connected lumbar disability

A review of post-service clinical records indicates that the 
Veteran has been diagnosed with degenerative disc disease of 
the cervical spine with spinal fusion.  A December 2005 
letter from Dr. Melendez, a chiropractor, contains the 
following statement:  "It is my opinion, based on the 
radiograph findings that an accident of the nature [the 
Veteran] reported while jumping out of an airplane would 
cause the resultant fusion and degeneration of [the 
Veteran's spine]."    

A June 2009 VA spine examination report indicates that the 
Veteran reported making approximately five parachute jumps 
while serving with the airborne Special Forces.  He 
indicated that when he injured his back during a jump, he 
also injured his neck.  He reported that he started having 
neck pain in the early 1990's.  He sometimes uses a neck 
brace.  An X-ray showed fusion of the C5-C6 vertebral 
bodies, acquired and mild retrolisthesis of C4 on C5, mild 
right C4-C5, and left C5-C6 neural foraminal narrowing, and 
mild degenerative disc disease at C4-C5 and C6-C7.  The 
diagnosis was degenerative disc disease of the cervical 
spine with evidence of acquired spinal fusion at fifth 
cervical-sixth cervical.  There was no evidence of 
radiculopathy.  The doctor reviewed the claim file, 
including STRs and Dr. Melendez' statement, and opined that 
the spinal fusion "is less likely as not caused by or a 
result of [the Veteran's] military service."  He noted that 
STRs showed no medical evidence of cervical spine pain or 
injury. 

The report does not indicate what, if not military service, 
could cause the acquired spinal fusion.   The absence of 
documentation in the STRs of a cervical spine injury is not 
a sufficient basis, in and of itself, to conclude that the 
spinal fusion is less likely than not related to service.

Further, while STRs contain no evidence of a neck injury, 
the June 2009 report does not address whether the Veteran's 
cervical spine injury is secondary to the service-connected 
lumbar spine injury or whether the service-connected lumbar 
spine injury aggravates the diagnosed cervical disability.  
Accordingly, an opinion is warranted addressing whether the 
Veteran's neck disability was caused or aggravated by his 
service-connected back disability.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995); 71 Fed. Reg. 52744 (2006).

It appears there may be additional treatment records 
relating to the Veteran's neck disability that have not been 
obtained.  During his May 2008 hearing, the Veteran 
testified that in 1996 or 1997, he was treated in the 
emergency room at the Robert Kennedy Hospital in East Los 
Angeles and was told by the doctor that he had a "neck 
condition."  In an October 2008 correspondence, the Veteran 
stated that he had recently received treatment for his neck 
from three different doctors.  During his June 2009 VA 
examination, he reported treatment for his neck disability 
at "UCSD" in the early 1990's.  Such relevant evidence must 
be obtained and associated with the claim file.  38 C.FR. 
§ 3.159(c)(1)(2) (2009).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

1.	Notify the Veteran and his 
representative of 38 C.F.R. § 3.310 and 
an amendment to that regulation, 
effective October 10, 2006, for the 
purpose of implementing the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the 
basis of the aggravation of a 
nonservice-connected disorder by 
service-connected disability.  See 71 
Fed. Reg. 52744 (2006).

2.	Request the Veteran's service personnel 
records, including a copy of his jump 
log, from the National Personnel 
Records Center (NPRC) and other 
appropriate records depositories. 

3.	Once a signed release is received from 
the Veteran, obtain outstanding private 
treatment records from Robert Kennedy 
Hospital in East Los Angeles from 1995 
to 1998, and University of California 
at San Diego from 1990.  A copy of any 
negative response(s) should be included 
in the claim file.

4.	Ask the Veteran for any additional 
identifying information he may be able 
to provide, to include names, dates of 
treatment and locations of physicians 
or medical treatment facilities who 
have treated him for a neck disability 
from the time of his 1976 retirement to 
the present.  Acquire any such records 
after having received authorization and 
consent for release, and associate 
these records with the claim file.

5.	Return the June 2009 VA spine 
examination report to the examiner who 
conducted it.  Ask the examiner to 
closely review the entire record and to 
prepare an addendum addressing the 
following:

(a)	Whether it is at least as 
likely as not (i.e., 50 
percent or greater 
probability) that the 
Veteran's service-connected 
lumbar spine disability 
caused or aggravated the 
diagnosed cervical spine 
disability.


(b)	 Provide a rationale, 
other than the absence of 
treatment in the STRs for the 
opinion that DDD of the 
cervical spine with acquired 
fusion is not related to 
service, including an opinion 
as to what is the likely 
cause of such.

If the examiner cannot be located, or if 
it is determined that the Veteran should 
undergo further examination for his 
cervical spine disability, schedule the 
Veteran for medical examination by an 
appropriate medical professional to 
determine the nature, extent, and 
etiology of his cervical spine 
disability.  All indicated tests and 
studies should be performed.  The claim 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination.

All opinions expressed must be 
supported by complete rationale.

6.	Thereafter, any additional necessary 
development deemed should be conducted.  
If the benefit sought on appeal remains 
denied, issue the Veteran and his 
representative a supplemental statement 
of the case and allow a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


